Slip Op –

                 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
BEIJING TIANHAI INDUSTRY CO.,       :
LTD.,                                :
                                     :
      Plaintiff,                    :
                                     :
                    v.              :     Before: Richard K. Eaton, Judge
                                     :
UNITED STATES,                      :     Court No. 12-00203
                                     :
      Defendant,                     :
                                     :
                    and              :
                                     :
NORRIS CYLINDER COMPANY,             :
                                     :
      Defendant-Intervenor.          :
____________________________________:

                                          JUDGMENT

       Before the court are the United States Department of Commerce’s (“Commerce”) Final

Results of Redetermination Pursuant to Court Remand, ECF No. 127-1 (“Third Remand Results”),

and the Status Report and Request for Entry of Judgment, ECF No. 128 (“Judgment Request”),

filed by plaintiff Beijing Tianhai Industry Co. (“BTIC”).

       In the Third Remand Results, Commerce reconsidered the calculation of BTIC’s margin

consistent with 19 C.F.R. § 351.414(f)(2) (2007), which was in effect at the time of Commerce’s

final determination, in accordance with the court’s instructions in Beijing Tianhai Industry Co. v.

United States, 41 CIT __, Slip Op. 17-79 (July 5, 2017). Commerce applied its average-to-

transaction (“A-T”) method only to BTIC’s U.S. sales that were found to be targeted, and the

average-to-average (“A-A”) method to all other transactions. It found that there was no meaningful

difference in BTIC’s antidumping margins using the A-A and A-T methods, i.e., both resulted in
Court No. 12-00203                                                                            Page 2


a margin of zero. Accordingly, Commerce recalculated BTIC’s weighted-average dumping margin

to be zero, and having found BTIC’s margin to be de minimis, indicated its intention to exclude

BTIC from the antidumping duty order. See Third Remand Results at 7-8 (citing High Pressure

Steel Cylinders From the People’s Republic of China, 77 Fed. Reg. 37,377 (Dep’t Commerce June

21, 2012) (order)).

        No party disputes the Third Remand Results. In its Judgment Request, BTIC asks the court

to sustain the Third Remand Results, noting that “Defendant and Defendant-Intervenor do not

object to this request.” Judgment Request at 1-2 (“All parties agree that the third remand

redetermination complies with the court’s remand instructions issued on July 5, 2017 (ECF No.

126). Accordingly, all parties propose to dispense with further briefing . . . .”).

        In accordance with the forgoing, and upon consideration of the papers and proceedings had

herein, it is hereby

        ORDERED that Commerce’s final determination of sales at less than fair value, published

as High Pressure Steel Cylinders From the People’s Republic of China, 77 Fed. Reg. 26,739 (May

7, 2012), as supplemented and modified on remand, is sustained; and it is further

        ORDERED that the subject entries whose liquidation was enjoined in this action, see ECF

No. 120 (order granting consent motion to amend the preliminary injunction), shall be liquidated in

accordance with the court’s final decision, as provided for in 19 U.S.C. § 1516a(e) (2012).


                                                                           /s/ Richard K. Eaton
                                                                         Richard K. Eaton, Judge

Dated: "VHVTU
       New York, New York